SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1183
KA 15-00329
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

ALAN HEMPHILL, DEFENDANT-RESPONDENT.


FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF
COUNSEL), FOR APPELLANT.

THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County
(Christopher J. Burns, J.), dated January 20, 2015. The order granted
the motion of defendant to suppress a firearm.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated at Supreme Court and the
indictment is dismissed.




Entered:    November 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court